Citation Nr: 0935570	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  99-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama (Montgomery RO), which denied the claim 
as not well grounded.

The Veteran testified at an RO hearing in August 1999; a copy 
of the hearing transcript is associated with the record.  
Later, the case was transferred to the St. Petersburg, 
Florida Regional Office (St. Petersburg RO).  In June 2003, 
the St. Petersburg RO readjudicated, and denied the claim, 
pursuant to the provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

In August 2004, and again in May 2005, the Board remanded the 
case for additional development. It is now before the Board 
for further appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that he is entitled to service 
connection for a respiratory disorder as a result of in-
service exposure to toxic chemicals and/or asbestos.  The 
Board most recently remanded this claim to the RO in May 2005 
in part to afford development of the claim based on 
asbestosis and other asbestos-related diseases in accordance 
with the provisions of the VA ADJUDICATION PROCEDURE MANUAL, 
M21-1.  Specifically the Board ordered certain development, 
to include obtaining evidence from the Veteran pertaining to 
certain private records and obtaining evidence in the VA's 
constructive possession.  Most of the development was 
completed and requested records were either obtained, or the 
request for certain private records, such as those in 
conjunction with a possible civil suit seeking damages for 
exposure to either toxic chemicals and/or asbestos was not 
responded to by the Veteran upon his receipt of the May 2005 
duty to assist letter requesting such evidence, or in the 
case of the records requested from the Social Security 
Administration were shown to have been destroyed according to 
an August 2006 reply from the Social Security Administration.

Service personnel records, which were also requested, were 
obtained and were associated with the claims folder in June 
2005 and again in December 2005, when duplicates were sent.  
The Board's remand also requested that an opinion be obtained 
from the U.S. Navy service department to indicate whether the 
Veteran was exposed to toxic chemicals and/or asbestos while 
on active duty from January 1971 to August 1972, due to his 
duties while on board the USS Mispillion.  While the service 
personnel records reflect service aboard this ship, there is 
no copy in the claims folders of any opinion from the U.S. 
Navy service department regarding such exposure in service.  
However, in a January 2009 supplemental statement of the case 
sent to the Veteran in February 2009, the AOJ indicated that 
it has reviewed a report from the U.S. Navy which indicated 
that exposure to asbestos was possible based on the time he 
was in the Navy.  

While it was noted that asbestos exposure was "possible" 
the AOJ is not shown to have clearly conceded such exposure.  
The AOJ also makes no mention of whether this report 
mentioned exposure to any other chemicals besides asbestos, 
although the Veteran has repeatedly given lay statements 
indicating exposure to lead paints from grinding and sanding 
old paint and repainting while in service.  He has also 
reported exposure to toxic chemicals from cleaning oil tanks 
and bilges.  In light of the fact that the AOJ has cited to a 
Navy report that is not of record, which indicated it was 
"possible" that asbestos exposure took place in service, 
the Board finds that absent a clear concession by the AOJ 
that inservice exposure to asbestos and other claimed 
chemicals took place, the matter must be remanded to obtain 
this missing Navy report.

The Board also remanded this claim in May 2005 specifically 
for purposes that included obtaining a VA examination to 
address the nature and etiology of the Veteran's claimed lung 
condition.  The Veteran is noted to have failed to appear for 
such a scheduled examination in August 2008 after having 
received a letter earlier in the month notifying him of this 
examination which was to take place in Pensacola.  

The Veteran sent a letter and a VA Form 21-4138 in March 2009 
in which he explained that on the day of the examination, his 
chronic obstructive pulmonary disease (COPD) was so severe 
that he was physically unable to even walk across his room, 
much less drive more than 100 miles away to the VA facility 
in Pensacola where he was scheduled to attend.  He indicated 
that he called the Department of Veterans Affairs and was 
told that they would try to find a doctor closer to him to 
examine him and would notify him when this would take place.  
He indicated that he contacted both the C&P examination 
department as well as his VARO in St. Petersburg.  He stated 
that an individual at the RO told him he should not be 
required to go so far to attend an examination.  The 
Veteran's attorney has further discussed the fact that due to 
a flare-up of breathing difficulties, he was physically 
unable to attend his VA examination which was scheduled to 
take place more than 100 miles from his home.  The attorney 
has argued that his illness on that day constitutes good 
cause for his failure to appear.  

As in this case, when entitlement to a benefit cannot be 
established without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, in an original claim, the 
claim shall be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655 (2008).  The Board finds that the Veteran 
has presented evidence of good cause for failure to appear 
based on an apparent flareup of his chronic COPD.  In light 
of this evidence of good cause for failure to appear, and in 
light of the fact that the Veteran has argued that he was 
told he could be given a VA examination closer to his home 
than Pensacola which is 100 miles away, another attempt 
should be made to schedule a VA examination to address this 
claim.  The Board notes that the Veteran has received his VA 
treatment at the VA medical center in Panama City and a copy 
of the VA's facility locator in the file shows that his 
closest facility is in Panama City which is roughly 2 miles 
from his house.  Therefore, if feasible, an effort should be 
made to schedule the examination at a location within 100 
miles from his house.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the available 
lay evidence and service department 
evidence pertaining to the Veteran's 
claimed exposure to toxic chemicals and/or 
asbestos while on active duty from January 
1971 to August 1972, due to his duties 
while on board the USS Mispillion.  If 
based on review of this evidence, the AOJ 
concedes that the Veteran was exposed to 
toxic chemicals and asbestos, the AOJ 
should so state and list the chemicals in 
addition to asbestos for which exposure is 
conceded.  If the AOJ is unable to concede 
that the Veteran had inservice exposure to 
toxic chemicals and/or asbestos, the AOJ 
must obtain and associate with the claims 
file, a copy of the report from the U.S. 
Navy which indicated that exposure to 
asbestos was possible based on the time he 
was in the Navy.  If such copy is not 
available, the AOJ must again contact the 
U.S. Navy service department to request an 
opinion as to whether the Veteran was 
exposed to toxic chemicals and/or asbestos 
while on active duty from January 1971 to 
August 1972, due to his duties while on 
board the USS Mispillion.  If the Veteran 
was exposed to toxic chemicals, the 
service department should list such 
substances/fluids.  If no such opinion can 
be given, the service department should so 
state.

2.  After completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a respiratory 
examination, by an appropriate specialist, 
who has not already examined the Veteran, 
to clarify the nature, time of onset, and 
etiology of any diagnosed lung disorder 
found (to include COPD, asthma, 
emphysema).  If feasible, such examination 
should take place at a facility that is a 
reasonable driving distance from his 
house, that is, less than 100 miles away.  
The claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment, 
including pulmonary function tests (PFTs), 
a spirometry, pre-and post-bronchodilator, 
X-rays of the chest and, if indicated, a 
biopsy or computed tomography (CT) scan.  
Such examination is to include a review of 
the Veteran's history and current 
complaints, a review of past imaging and 
PFT results, if available, as well as a 
comprehensive physical evaluation.  The 
Board notes that the Veteran was 
discharged from the Navy in August 1972 
and that he indicated that, while serving 
as a seaman in the Navy from January 1971 
to August 1972, he was exposed to toxic 
chemicals and/or asbestos, his duties 
included sandblasting old paint and 
repainting with lead-based primer and 
paint, cutting off asbestos insulation, 
and cleaning oil tanks and bilges with 
toxic chemicals.  The examination report 
should include a history of the Veteran's 
exposure to toxic chemicals, asbestos and 
nicotine use and a detailed account of all 
pathology found to be present.  On the 
basis of the examination findings, the 
history provided by the Veteran, and a 
thorough review of the file, including all 
material received pursuant to this remand, 
the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found.  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or more 
probability) that the diagnosed 
disorder(s) is etiologically related to: 
(1) the Veteran's military service to 
include in-service exposure to toxic 
chemicals and/or asbestos, (2) post-
service exposure to toxic chemicals and/or 
asbestos, and/or (3) his history of 
smoking.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings should 
be reported in detail.  If the examiner 
agrees or disagrees with any opinion of 
record, in particular, those expressed by 
VA and private physicians dated in August 
2003, August 2004, and September 2004, 
he/she should specify the reasons for such 
opinion.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim, 
including any additional evidence obtained 
by the AOJ on remand.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his attorney have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




